Citation Nr: 9903241	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected degenerative joint disease of the lumbar spine, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1965 to 
April 1967.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1996 decision of the RO.

The veteran claims that he is entitled to a total rating 
based on individual unemployability due to service-connected 
disability.  However, because the veteran has not submitted a 
Substantive Appeal pertaining to this issue, the only issues 
before the Board are those as noted on the preceding page.  
See 38 C.F.R. § 20.202 (1998).  The veteran's claim for total 
rating based on individual unemployability due to service-
connected disability is therefore referred to the RO for 
appropriate action.

In addition, the veteran claims that he is entitled to 
service connection for post-traumatic stress disorder (PTSD), 
depression and right knee disability as secondary to his 
service-connected degenerative joint disease of the lumbar 
spine and left leg disability.  He also claims that he is 
entitled to extraschedular ratings for his service-connected 
disabilities.  Because these issues have not been developed 
for appellate review, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is shown to have severe functional limitation 
involving motion of  the lumbar spine and degenerative disc 
disease, with no demonstrated findings of persistent symptoms 
compatible with sciatic neuropathy or other neurological 
findings appropriate to the site of the diseased disc and 
intermittent relief.  

3.  The veteran is shown to have post-traumatic arthritis and 
degenerative joint disease of the left knee manifested by a 
functional loss due to pain which more nearly approximates 
that consistent with ankylosis in flexion between 10 and 20 
degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected degenerative 
joint disease of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5289, 5292, 5293, 5294, 5295 (1998).  

2.  The criteria for the assignment of a rating of 40 percent 
for the service-connected left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On a VA joints examination in December 1994, the veteran was 
reported to have had a left knee injury in 1967 which 
subsequently resulted in four surgeries involving ligamentous 
and cartilage work.  The veteran indicated that he had 
favored his left knee over the years and had developed low 
back pain, which he described as being central and radiating 
to the right buttock and right posterior thigh.  He reported 
that he walked with one crutch in his right hand and that he 
could walk a maximum of 100 yards.  An examination revealed 
that the back was essentially straight and not prominently 
tender, there was mild paraspinal muscle spasm and motion was 
extremely limited.  Old x-ray studies were reported to show 
degenerative arthritis at L4-5 that was fairly advanced with 
nearly complete loss of disc space at that level.  The 
veteran was diagnosed with degenerative arthritis of the 
lumbar spine, with associated mechanical back pain, and post-
traumatic arthritis of the left knee.

In September 1994, a VA radiology report of the lumbosacral 
spine revealed advanced degenerative disc disease at L4-5, 
with vacuum disc phenomenon being present, and moderate 
degenerative disc disease at L3-4.  A radiology report of the 
left knee revealed advanced degenerative joint disease with 
obliteration of the medial knee joint space and moderate 
hypertrophic degenerative changes of the lateral articular 
margins as well as the posterior margin of the patella.  A 
mild genu varus deformity was noted.

In August 1996, VA outpatient treatment records reported that 
the veteran had severe pain and swelling of the left knee and 
severe pain of the lower back and right hip.  He was 
diagnosed, in part, with degenerative joint disease.  The 
veteran's knee and hip problems were reported to exacerbate 
the back pain and back problems because of his limping gait.  
He was noted to have recently been laid off from his job 
because he had been unable to carry the duties of the job.  
He was reported to be unable to climb stairs or to work.

On a VA joints examination in September 1996, the veteran was 
reported to use a cane in his left hand and he indicated that 
he could ambulate 100 to 150 feet at the maximum.  He 
indicated that he felt significantly limited in his ability 
to ambulate and climb stairs.  The veteran also reported that 
the pain in his lower back had worsened.

An examination revealed that the veteran had significant 
limitation of motion of the left knee, but was noted not to 
be very cooperative with the examination.  Range of motion of 
the left knee was reported to be from 0 degrees to 35 to 40 
degrees.  He was reported to be tender to palpation over the 
medial and lateral joint line and to have a 15 degree varus 
deformity.  The veteran was reported to be diffusely tender 
over the lumbosacral area.  There was no point tenderness.  
He was reported to be able to flex to 45 degrees forward and 
to have no lumbar lordosis.  Straight leg raising and the 
tripod sign were reported to be negative.  Sensory and motor 
functions were reported to appear to be intact and he had 2+ 
dorsalis pedis and posterior tibial pulses.  The veteran was 
diagnosed with severe degenerative joint disease of the left 
knee, secondary to several meniscal tears and possible 
meniscectomy, and mechanical low back pain.

In September 1996, a radiology report of the lumbar spine 
revealed degenerative changes which were most severe at L3-4 
and L4-5.  A radiology report of the left knee was reported 
to show degenerative changes.  The studies were reported to 
be otherwise negative.  

During a hearing at the RO in May 1997, the veteran reported 
that he took muscle relaxants for his back on a daily basis 
and wore a back brace to stabilize his back.  He indicated 
that the pain in his back became very severe when he bent 
over.  He indicated that he had pain radiating down his legs 
and that he could not lift his left knee to put on a sock.  
He reported that he could not climb stairs or bend over to 
lift something and indicated that the pain in his back was 
constant, ranging from moderate to severe in intensity.  He 
reported that his left knee would lock up unexpectedly when 
he walked and that it would swell to twice as large as his 
right knee.  He reported that he could not bend his left knee 
more than 30 to 35 degrees.  He indicated that he used a 
crutch to help prevent him from falling.  The veteran 
reported that he had last worked in August 1996 as an 
independent contractor, in technical services, and indicated 
that he had been let go from his job because he could not 
perform his job duties due to his back, left knee and pain in 
his right hip.

Received in May 1997 was an undated medical statement from 
Daniel A. McCollum, D.C., who reported that he had treated 
the veteran for approximately six years.  The veteran 
reportedly had an antalgic flex lean, bore most of his weight 
on the right leg and wore a left knee brace.  Range of motion 
of the lumbar spine was reported to be moderately restricted 
in flexion and severely restricted in extension.  He was 
reported to be able to toe walk and heel walk and to have 
denied radicular pain.  X-ray studies reportedly revealed 
severe degenerative joint disease at the L5-S1 disc space and 
moderate involvement at L4-5.  Motion palpation reportedly 
revealed severe fixation at the L5-S1 and the left S-I joint.  

The left knee was reported to have a 60 to 65 percent loss of 
its normal 135 degree range of motion.  The veteran was 
reported to have severe pain upon McMurray's test.  He was 
reported to have negative Apley's compression and 
distraction, negative drawer sign, negative valgus or varus 
gait disturbance and reduction click with almost any movement 
of the left knee.  X-ray studies of the left knee revealed 
severe osteoarthritis with spurring on both the medial and 
lateral condyles of the femur as well as the medial and 
lateral aspects of the tibial condyles.  The veteran was 
reported to have an acquired anatomical short leg as a result 
of the extensive degenerative changes and the left knee was 
at least twice the size of the right knee.

The veteran was diagnosed, in part, with severe degenerative 
changes in the left knee secondary to an injury 29 years 
before, severe left knee pain, severe lumbar segmental 
dysfunction secondary to degenerative osteoarthritic changes 
in the lumbar spine and left sacroiliac joint and paraspinal 
muscle spasms in the lumbar spine, mainly in the erector 
spinae muscle group, bilaterally.  Dr. McCollum reported that 
it was his professional opinion that the veteran would 
require ongoing chiropractic physical therapy and orthopedic 
management of his existing physical ailments.  He reported 
that he felt that the veteran should be considered for 100 
percent disability as there were very few job activities in 
which his inabilities allowed him to perform.

On a VA joints examination in July 1997, the veteran reported 
that he had sustained extensive ligament and meniscal damage 
to the left knee due to an injury while in the military.  He 
reported that he had constant pain in the left knee and 
difficulty with ambulation.  He reported that he had been 
released from his last employment due to the inability to 
perform his duties, including ambulating and traveling 
extended periods in the car.

An examination revealed that the veteran was ambulating with 
an antalgic gait with Lofstrand crutches, bilaterally.  The 
left knee was reported to have multiple surgical incisions 
which were well healed.  No effusion was noted.  The veteran 
was reported to be tender over the medial and lateral joint 
lines as well as over the patellofemoral joint.  Range of 
motion was reported to be from 5 to 70 degrees and the left 
knee appeared to be stable to anterior-posterior varus and 
valgus stresses, although this caused the veteran to have 
significant discomfort.  The lumbar spine was reported to 
show flattening of the lordosis and tenderness over both 
paraspinous muscles on either side.  Range of motion was 
reported to be 10 degrees of forward flexion, 0 degrees 
extension and 5 to 10 degrees of lateral bending to each 
side.  Straight leg raise was reported to be negative, 
bilaterally.  The veteran was reported to be neurovascularly 
intact and was diagnosed with severe degenerative joint 
disease of the left knee and low back pain with intermittent 
radiation to the right lower extremity.

In July 1997, a radiology report of the lumbar spine revealed 
severe loss of disk space at the L3-4 and L4-5 levels.  
Marginal osteophytes were reported to be present at these 
levels.  It was noted that there had been no interval change 
since September 1996.  A radiology report of the left knee 
revealed almost complete obliteration of the medial joint 
space.  Small marginal osteophytes were reported to be 
present.  It was noted that there had been no interval change 
since September 1996.

On a July 1997 VA neurological disorders examination, the 
veteran indicated that he had unremitting, moderate to 
severe, pain and swelling of the left knee and that the knee 
would not support him without the use of crutches.  The 
veteran was reported to sit with his left knee fully extended 
and to wear a knee brace which allowed flexion of the knee, 
although he would not allow that to happen.  The veteran was 
reported to demonstrate give away weakness in all areas when 
performing motor strength testing.  He was reported not to 
attempt dorsiflexion of the left foot due to pain.  In 
sensory testing, the veteran was reported to be unable to 
distinguish anything particularly sharp from dull, vibration 
or temperature sensations.  This was noted not to fit the 
pattern of a peripheral nerve, spinal cord or brain injury.  
Tendon reflexes were reported to be absent in the ankles and 
present in the left knee.  Posterior tibial reflexes were 
present on the right but could not be tested on the left due 
to the knee brace.  The veteran was diagnosed with chronic 
pain syndrome.  He was reported to be unable to fully 
cooperate with the examination because of the pain, but was 
reported to show no evidence of a neurologic lesion.

Received in August 1997 were VA outpatient treatment records, 
reflecting treatment from June 1996 to July 1997.  In October 
1996, the veteran was assessed, in part with bilateral 
sacroiliitis and facet joint disease.  In February 1997, he 
was assessed, in part, with sacroiliitis and degenerative 
joint disease.  He was reported to have received injections 
of Bupivacaine and Depo-Medrol into the right and left 
sacroiliac joints.  In May and June 1997, the veteran was 
reported to have chronic low back and shoulder pain.  He was 
reported to have diffuse tenderness over the lumbosacral area 
and sacroiliac joint and was diagnosed, in part, with 
degenerative joint disease and sacroiliac joint disease.  

In September 1997, Daniel E. Lee, M.D., reported that x-ray 
studies of the lumbar spine revealed severe disc space loss 
at L3-4 and L4-5 with severe degenerative disc disease.  X-
ray studies of the left knee were reported to reveal severe 
post-traumatic medial compartment disease and severe 
patella/femoral joint disease.  An examination of the lumbar 
spine revealed 0 to 40 degrees flexion forward and 0 to 20 
degrees side to side.  Extension of the spine was reported to 
increase pain and there was reportedly limited twisting of 
the spine.  An examination of the left knee revealed positive 
effusion, moderate range of motion from 10 to 40 degrees and 
severe crepitance.  The left knee was reported to have severe 
abnormal motion, to pop loudly and to appear unstable.  The 
veteran was diagnosed with severe degenerative joint disease 
of the lumbar spine with probable spinal stenosis, which was 
noted to have been acquired, and severe degenerative post-
traumatic joint disease of the left knee with contracture.  
The examiner indicated that the veteran had a 50 percent 
impairment to the lumbar spine and a 50 percent impairment of 
the left knee.  He reported that the left knee could be 
improved with a total knee arthroplasty.

On a VA joints examination in March 1998, the veteran was 
diagnosed with disabling right hip pain that was highly 
likely due to his pre-existing left knee problem because he 
had had to bear the majority of his weight on his right hip 
over the previous 30 years.


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits for service-connected degenerative 
joint disease of the lumbar spine and left knee disability 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10, 4.40, 4.45, 4.59 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5003 
(1998), there are essentially three methods of evaluating 
degenerative arthritis which is established by x-rays:  (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms or satisfactory evidence of painful motion.


A.  Degenerative Joint Disease of the Lumbar Spine

The veteran's service-connected degenerative joint disease of 
the lumbar spine has been evaluated under 38 C.F.R. § 4.71a 
including Diagnostic Code 5292 (1998), which provides that 
when the lumbar spine has limitation of motion which is 
severe, a 40 percent evaluation is assigned; when the lumbar 
spine has limitation of motion which is moderate, a 20 
percent evaluation is assigned; and when the lumbar spine has 
limited motion which is slight, a 10 percent evaluation is 
assigned.

When the residuals of a fractured vertebra, without cord 
involvement, cause abnormal mobility requiring a neck brace, 
a 60 percent evaluation is assigned.  In other cases the 
residuals of a fractured vertebra are rated in accordance 
with definite limited motion or muscle spasm, adding a 10 
percent evaluation for each demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a including Diagnostic Code 
5285 (1998).

Under 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1998), favorable ankylosis of the lumbar spine warrants a 40 
percent rating and unfavorable ankylosis of the lumbar spine 
warrants a 50 percent rating.

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is assigned.  When 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a including Diagnostic Code 
5293 (1998).

When a sacroiliac injury and weakness or lumbosacral strain 
is severe, with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above symptoms 
with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  When a sacroiliac injury and 
weakness or lumbosacral strain is accompanied with muscle 
spasm on extreme forward bending and lateral spine motion, a 
20 percent evaluation is assigned.  When a sacroiliac injury 
and weakness or lumbosacral strain is accompanied with 
characteristic pain on motion, a 10 percent evaluation is 
assigned.  When a sacroiliac injury and weakness or 
lumbosacral strain is accompanied with slight subjective 
symptoms only, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.71a including Diagnostic Codes 5294 and 5295 
(1998).

As noted hereinabove, the veteran is currently rated at 40 
percent for his service-connected degenerative joint disease 
of the lumbosacral spine.  This is the highest schedular 
evaluation pursuant to 38 C.F.R. § 4.71a including Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine, and pursuant to 38 C.F.R. § 4.71a including Diagnostic 
Code 5295 for severe lumbosacral strain.  The Board notes 
that the veteran's degenerative arthritis of the lumbar spine 
has been evaluated pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5292 (1998).  That is, pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Code 5003 (1998), the veteran's 
arthritis of the lumbar spine has been rated on the basis of 
limitation of motion, which is delineated under the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Code 
5292 (1998).  The veteran is currently rated at 40 percent, 
or the highest schedular evaluation pursuant to that code.  
Thus, the only potential for increased schedular rating is 
for fracture of vertebra, pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5285 (1998), unfavorable ankylosis, 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1998), or pronounced intervertebral disc syndrome, pursuant 
to 38 C.F.R. § 4.71a including Diagnostic Code 5293 (1998).

The Board notes that there is no evidence of record of 
fracture of vertebra or ankylosis of the lumbar spine.  In 
fact, on a VA joints examination in July 1997, the veteran 
was reported to have 10 degrees of forward flexion and 5 to 
10 degrees of lateral bending to each side.  The lumbar spine 
was reported to show tenderness over both paraspinous muscles 
on either side and the veteran was diagnosed, in part, with 
low back pain with intermittent radiation to the right lower 
extremity.  Also, in September 1997, Daniel E. Lee, M.D. 
reported that the veteran's lumbar spine had 0 to 40 degrees 
flexion forward and 0 to 20 degrees of motion from side to 
side.  

While the Board recognizes that the veteran has pain in the 
lumbar spine, there is no medical evidence of record 
demonstrating that the pain is so severe as to be comparable 
to unfavorable ankylosis.  See 38 C.F.R. §§ 4.40, 4.45 
(1998).  Thus, in the absence of residuals of a fractured 
vertebra or unfavorable ankylosis, and based strictly on the 
criteria of the applicable diagnostic codes, the Board finds 
that the veteran's degenerative joint disease of the lumbar 
spine does not meet the criteria for a rating greater than 40 
percent pursuant to 38 C.F.R. § 4.71a including Diagnostic 
Codes 5285 and 5289 (1998).

On a VA radiology report in September 1994, the veteran was 
reported to have advanced degenerative disc disease at L4-5, 
with vacuum disc phenomenon being present, and moderate 
degenerative disc disease at L3-4.  Also, in September 1997, 
Daniel E. Lee, M.D. reported that x-ray studies of the lumbar 
spine revealed severe disc space loss at L-4 and L4-5 with 
severe degenerative disc disease.  The veteran was diagnosed, 
in part, with severe degenerative joint disease of the lumbar 
spine with probable spinal stenosis, which was noted to have 
been acquired.  While the veteran has been reported to have 
degenerative disc disease, there is no evidence of record 
demonstrating that the veteran has a pronounced 
intervertebral disc syndrome pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5293 (1998).  That is, there is no 
evidence of persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of a diseased disc.  

In fact, on VA examination in September 1996, sensory and 
motor functions were reported to appear to be intact and the 
veteran was reported to have 2+ dorsalis pedis and posterior 
tibial pulses.  The veteran was diagnosed, in part, with 
mechanical low back pain.  Also, in the statement received 
from Daniel A. McCollum, D.C. in May 1997, the veteran was 
reported to be able to toe walk and heel walk and to have 
denied radicular pain.  The veteran was diagnosed, in part, 
with severe lumbar segmental dysfunction, secondary to 
degenerative osteoarthritic changes in the lumbar spine and 
left sacroiliac joint, and paraspinal muscle spasms in the 
lumbar spine, mainly in the erector spinae muscle group, 
bilaterally.  Here, there was no demonstrative evidence 
showing persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of a diseased disc with little intermittent relief.

In addition, on a VA joints examination in July 1997, 
straight leg raise was reported to be negative, bilaterally 
and the veteran was reported to be neurovascularly intact.  
He was diagnosed, in part, with low back pain with 
intermittent radiation to the right lower extremity.  On a 
July 1997 VA neurological disorders examination, the 
veteran's symptomatology was reported not to fit the pattern 
of a peripheral nerve or spinal cord injury.  The veteran was 
diagnosed with chronic pain syndrome and was reported to show 
no evidence of a neurologic lesion.  Here again, the veteran 
was not shown to show the symptomatology consistent with a 
pronounced intervertebral disc syndrome.  

Also, on VA examination in March 1998, the veteran was 
diagnosed with disabling right hip pain.  However, the pain 
was reported to have been likely due to his pre-existing left 
knee problem because he had had to bear the majority of his 
weight on his right hip over the previous 30 years.  That is, 
the pain was not attributed to intervertebral disc syndrome.  
Thus, the veteran is entitled to no more than a 40 percent 
rating pursuant to 38 C.F.R. § 4.71a including Diagnostic 
Code 5293 (1998).  

Consequently, the Board finds that an increased rating in 
excess of 40 percent is not warranted for the veteran's 
service-connected degenerative joint disease of the lumbar 
spine.

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) and 38 C.F.R. §§ 
3.102, 4.3 (1998), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his service-
connected degenerative joint disease of the lumbar spine.


B.  Left Knee Disability

The veteran contends, in essence, that his service-connected 
left knee disability is severe enough to warrant an increased 
rating.

Ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, warrants a 40 percent evaluation.  38 C.F.R. § 4.71a 
including Diagnostic Code 5256 (1998).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, is assigned a 10 percent 
evaluation.  Impairment of the knee, with recurrent 
subluxation or lateral instability which is moderate, is 
assigned a 20 percent evaluation.  Impairment of the knee, 
with recurrent subluxation or lateral instability which is 
severe, is assigned a 30 percent evaluation.  38 C.F.R. § 
4.71a including Diagnostic Code 5257 (1998).  

The veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.71a including Diagnostic Code 5257 (1998) based on 
findings of severe functional limitation due pain.  On VA 
examination in September 1996, the range of motion of the 
left knee was reported to be from 0 degrees to 35 to 40 
degrees.  The veteran was reported to be tender to palpation 
over the medial and lateral joint line and to have a 15 
degree varus deformity.  He was diagnosed with severe 
degenerative joint disease of the left knee, secondary to 
several meniscal tears and possible meniscectomy.  

During a hearing at the RO in May 1997, the veteran reported 
that his left knee would lock up unexpectedly when he walked 
and would swell to twice as large as his right knee.  He 
added that he could not bend his left knee more than 30 to 35 
degrees and indicated that he used a crutch to keep him from 
falling.  

On the most recent VA joints examination in July 1997, the 
veteran reported that he had constant pain in the left knee 
and difficulty with ambulation.  An examination revealed that 
the veteran was ambulating with an antalgic gait with 
Lofstrand crutches, bilaterally.  No effusion was noted.  The 
range of motion of the left knee was reported to be from 5 
degrees to 70 degrees.  The veteran was diagnosed, in part, 
with severe degenerative joint disease of the left knee.  

In September 1997, Daniel E. Lee, M.D., reported that the 
veteran's left knee had moderate range of motion, from 10 
degrees to 40 degrees, positive effusion, severe crepitance 
and severe abnormal motion.  It was also reported to pop 
loudly and to appear unstable.  The veteran was diagnosed, in 
part, with severe post-traumatic degenerative joint disease 
of the left knee with contracture.  

The most recent examination of record by Dr. Lee demonstrated 
that the veteran had a contracture with extension of the left 
knee restricted at 10 degrees .  The Board recognizes that 
the veteran has constant pain in the left knee, severe 
crepitance, severe abnormal motion and difficulty with 
ambulation due to left knee disability requiring the use of 
crutches.  Given the findings reported by Dr. Lee, the Board 
finds that the veteran's disability picture is now shown to 
more nearly approximate that of left knee functional 
limitation due to pain consistent with ankylosis in flexion 
between 10 and 20 degrees.  Accordingly, the Board is of the 
opinion that the veteran's left knee disability does meet the 
criteria for a rating of 40 percent pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5256 (1998).  See also 
38 C.F.R. § 4.40, 4.45 (1998).  



ORDER

An increased rating for the service-connected degenerative 
joint disease of the lumbar spine is denied.  

An increased rating of 40 percent for the service-connected 
left knee disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  



- 16 -


